Citation Nr: 0204932	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran served on active duty from July 1970 until July 
1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the Boston, Massachusetts Regional Office 
(RO) which declined to reopen the claim for service 
connection for hepatitis.


FINDINGS OF FACT

1.  The RO denied service connection hepatitis in June 1973; 
this decision was not timely appealed and became final.  He 
was notified of this decision.

2.  The RO declined to reopen the claim for hepatitis by 
subsequent rating decisions dated in August 1991, August 
1992, and November 1996; those determinations were not 
appealed and are final.  He was provided notice of all 
decisions.

3.  Evidence received since the November 1996 denial is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for 
hepatitis.

4.  In May 2000, the RO requested that the appellant undergo 
an examination, to include laboratory testing, for an opinion 
to determine whether or not current hepatitis was of service 
onset.

5.  The additional development requested by the RO has not 
been completed because the veteran has failed to appear for 
laboratory testing for hepatitis.


CONCLUSIONS OF LAW

1.  The November 1996 decision that denied service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for hepatitis 
has not been submitted.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for residuals of hepatitis, which was initially 
denied by the RO in June 1973.  The RO declined to reopen the 
claim for hepatitis by rating decisions dated in August 1991, 
August 1992, and November 1996 on the basis that new and 
material evidence had not been received.  The Board thus 
finds that the November 1996 determination is the last final 
decision regarding this issue.  38 C.F.R. § 20.1103.

Initial Matters: Duty to Assist

This case was developed and adjudicated by the RO pursuant to 
the provisions of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001).  
The RO has obtained and reviewed pertinent evidence and there 
does not appear to be any additional evidence which is 
relevant to service connection for hepatitis since the last 
final decision in November 1996, except for a medical opinion 
which is unable to be rendered due to the veteran's failure 
to report for clinical laboratory studies.  Furthermore, the 
parties have been provided with notice as to the type of 
evidence needed to support the claim.  If subsequent 
information becomes available pertaining to the issue of 
service connection for hepatitis, this would be the basis for 
a new claim.  

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 3.306(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a) (2001).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The RO denied service connection for hepatitis by a rating 
action dated in June 1973; this determination became final.  
See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  It was noted that while the 
veteran had an episode of infectious hepatitis in service 
that it had resolved as no residuals were shown.  The veteran 
was notified of this decision.  The RO declined to reopen the 
claim of service connection for residuals of hepatitis by 
subsequent rating decisions dated in August 1991, August 
1992, and November 1996.  The veteran was notified of these 
actions and his right to appeal, but did not initiate an 
appeal within the one-year time period allowed.  38 C.F.R. 
§§ 20.302, 20.1103 (2001).  Consequently, the current claim 
of service connection may be considered on the merits only if 
"new and material evidence" has been submitted since the 
time of the last final adjudication.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In evaluating whether the veteran's claim should be reopened 
pursuant to the standards set out in § 3.156(a), the Board 
notes that evidence which was part of the record at the time 
of the October 1996 rating decision includes service medical 
records, VA inpatient and outpatient clinical records dating 
from 1981 through 1995, as well as the appellant's statements 
in the record. 

Service medical records show that the veteran was admitted in 
February 1972 with the chief complaints of malaise and 
darkened urine of one week's duration, and light colored 
floating stools.  It was noted that he had recently bunked 
next to a friend while in Okinawa who had developed jaundice 
two months prior to the appellant's admission, and had gone 
on to be hospitalized with a diagnosis of hepatitis.

It was recorded that the veteran was placed in isolation and 
never developed any real malaise, nausea or vomiting.  Over 
the course of his hospitalization, his bilirubin returned to 
normal from a high of 1.2 total upon admission, and that his 
transaminases returned to only mildly elevated levels.  It 
was noted that he continued to feel well and was discharged 
to duty in March 1972.  The service medical records reflect 
that his bilirubin was checked periodically over the course 
of the next several months and no recurrence of symptoms was 
noted.  Upon examination in July 1972 for discharge from 
active duty, significant medical history was shown to include 
infectious hepatitis in February 1972.  No residuals of such 
were recorded at that time.

The RO denied service connection for hepatitis by rating 
action dated in June 1973 on the basis that hepatitis was not 
found on service discharge examination.  

The veteran was admitted to a VA facility between January and 
February 1982 for treatment of alcohol withdrawal.  A history 
of "what sounded like infectious hepatitis" in service was 
noted.  It reported that hepatitis B-antigen was negative on 
admission, and that liver function tests were unremarkable, 
but that he had a persistently elevated SGPT of 49-53 for 
which he was advised to have repeated upon further follow-up.  
The appellant was re-hospitalized April 1991 for alcohol 
detoxification where the initial examination revealed 
findings which included hepatomegaly.  No reference to 
hepatitis was recorded. 

Service connection for hepatitis was again denied by rating 
action dated in August 1991 on the basis that the evidence 
was not material to the issue of service connection.  The 
veteran was notified did not complete a timely appeal and 
this determination became final.

VA outpatient records dated between June 1982 and May 1991 
were received showing no treatment for residuals of 
hepatitis.  On a VA hospital discharge summary of an 
admission for alcohol abuse between December 1991 and January 
1992, it was reported that the veteran had a hepatitis screen 
which was positive only for hepatitis B core antibody.  The 
antigen and hepatitis-BE antibody was noted to be negative.  
Diagnoses upon discharge included previous hepatitis B.  
There was no relationship to service listed.

The RO declined to reopen the claim for service connection 
for hepatitis by rating decision dated in August 1992.  
Subsequently received were VA and private clinical records 
dated between 1981 and 1996 showing no treatment for 
hepatitis.  The RO declined to reopen the claim for service 
connection for hepatitis by rating action dated in November 
1996 on the basis that no new and material evidence had been 
received in this regard.  He was notified of all decisions.

The evidence received since the November 1996 rating decision 
includes duplicate service medical records, the report of a 
physical examination conducted by the VA in May 1997, VA 
clinical records dating from 1982 to February 2000, a private 
medical report of May 1999 and clinic notes dated in August 
1999 from Boston Medical Center, the report of a VA 
examination for compensation and pension purposes performed 
in June 2000 and the veteran's various statements in support 
of his claim.  

The evidence reflects that while in service, the veteran was 
admitted for what was felt to be infectious hepatitis, but no 
residual symptomatology was noted upon service discharge 
examination in July 1972.  The post-service record reflects 
that although reference was made to hepatitis on a number of 
occasions, particularly upon the veterans' hospitalizations 
for alcohol detoxification, it is not shown that he was 
treated for further symptoms of that disease process.  Of 
note, laboratory studies in this regard revealed a negative 
hepatitis B antigen upon hospitalization in 1982 and 1991, 
and no liver disease referable to such was indicated in the 
record.  The Board thus finds that the RO appropriately 
declined to reopen the claim for service connection for 
residuals of hepatitis in August 1992 and November 1996 on 
the basis that new and material evidence had not been 
received in this regard.  

Pertinent evidence added to the record since November 1996 
reflects that the veteran continued to be treated for various 
complaints and disorders, particularly alcohol abuse.  In 
August 1999, he underwent hepatitis B and C screens which 
were positive for chronic hepatitis C.  He stated that he had 
been told by the VA in 1991 that he had hepatitis A, B, and 
C.  Upon review of the case by the RO, it was determined that 
additional development of the evidence was required, 
including a VA examination with a medical opinion to 
ascertain whether or not the currently diagnosed hepatitis C 
was related to service.  The veteran is shown to have 
reported for VA examination in June 2000 but did not go for 
the necessary laboratory studies required for verification of 
hepatitis and the type, followed by an opinion as to whether 
or not it was related to service.  There is a notation in the 
record that he failed to appear for serologic testing on 
three subsequent occasions.  No explanation was given for his 
failure to report.  However, following physical examination 
in June 2000, it was reported that VA laboratory data from 
December 10, 1999 were reviewed.  It was noted that a liver 
biopsy on that date revealed no evidence of hepatitis.  The 
Board thus finds that while the additional evidence received 
since November 1996 is new, and provides a greater degree of 
documentation attendant to the claim for hepatitis, it does 
not tend to support the veteran's contentions in a manner 
beyond that already demonstrated in 1996.  The additional 
information received since the previous final denial is 
essentially cumulative of the evidence at the time of the RO 
decision of November 1996, and is therefore not material to 
reopen the claim.

The Board has also noted the appellant's contentions that he 
currently has hepatitis which is related to the illness he 
contracted in service.  However, this is his own opinion as 
expressed in statements to the VA.  In Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court of Appeals for Veterans 
Claims (Court) noted that laypersons are not competent to 
offer medical opinions concerning matters such as etiology of 
diseases, and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  The Court 
specifically stated in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), that "[l]ay assertions of medical 
causation...cannot suffice to reopen a claim under 38 U.S.C. 
§ 5108."  As such, the veteran's opinion as to the 
relationship between his service and any current hepatitis 
disorder is not considered competent evidence and is not 
sufficient to reopen the claim.  No trained health care 
provider has entered a conclusion, or opinion as to diagnosis 
and causation to the effect that any current hepatitis is of 
service onset.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

In short, it was previously shown that hepatitis was not 
shown at service discharge, nor did the subsequent clinical 
evidence reflect any residuals of such over the ensuing 
years.  The Board finds that while the medical evidence 
received since the time of the last final denial on the 
merits is new in that it was, for the most part, not included 
in the record at the time of the November 1996 determination, 
it is not material.  This is because such information does 
not establish a possible relationship between service and the 
onset of any current hepatitis disease process.  Thus, the 
additional evidence is not so significant that it must be 
considered to fairly decide the underlying claim.  The Board 
finds that new and material evidence has not been submitted 
in support of the veteran's claim, and it is therefore not 
reopened.

Finally, the Board would also point out that applicable 
regulations provide that when entitlement to a benefit cannot 
be established or conformed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, the claim will be rated based 
on the evidence or record.  See 38 C.F.R. § 3.655 (2001).  

As noted above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination; in this case, the additional 
laboratory testing.  In this regard, the Board emphasizes 
that the duty to assist is not always a one-way street.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of evidence necessary to establishing 
entitlement to benefits.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  For the reasons noted, new and material 
evidence has not been submitted.  As such, the appeal is 
denied.


ORDER

New and material evidence has not been received to reopen the 
previously denied claim of service connection for hepatitis.  
The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

